      Case 2:21-cv-00186-SRB Document 13 Filed 03/08/21 Page 1 of 27




 1   MARK BRNOVICH                                  AUSTIN KNUDSEN
     ARIZONA ATTORNEY GENERAL                       MONTANA ATTORNEY GENERAL
 2   (Firm State Bar No. 14000)
 3
     Joseph A. Kanefield (No. 15838)                David M. Dewhirst*
 4   Brunn (Beau) W. Roysden III (No. 28698)          Solicitor General
 5   Drew C. Ensign (No. 25463)                     215 N Sanders St.
     Anthony R. Napolitano (No. 34586)              Helena, MT 59601
 6   Robert Makar (No. 33579)                       Phone: (406) 444-4145
 7   2005 N. Central Ave                            David.Dewhirst@mt.gov
     Phoenix, AZ 85004-1592
 8   Phone: (602) 542-8958                          *pro hac vice forthcoming
     Joe.Kanefield@azag.gov
 9
     Beau.Roysden@azag.gov                          Attorneys for Plaintiff State of Montana
10   Drew.Ensign@azag.gov
     Anthony.Napolitano@azag.gov
11
     Robert.Makar@azag.gov
12   Attorneys for Plaintiffs State of Arizona
     and Mark Brnovich in his official capacity
13
                             UNITED STATES DISTRICT COURT
14
                                    DISTRICT OF ARIZONA
15
16   State of Arizona; State of Montana; and        No. 2:21-cv-00186-SRB
     Mark Brnovich, in his official capacity as
17   Attorney General of Arizona,                   MOTION FOR PRELIMINARY
18           Plaintiffs,                            INJUNCTION

19          v.
20   United States Department of Homeland
     Security; United States of America;
21
     Alejandro Mayorkas, in his official
22   capacity as Secretary of Homeland
     Security; Troy Miller, in his official
23   capacity as Acting Commissioner of
24   United States Customs and Border
     Protection; Tae Johnson, in his official
25   capacity as Acting Director of United
26   States Immigration and Customs
     Enforcement; and Tracy Renaud, in her
27   official capacity as Acting Director of U.S.
28   Citizenship and Immigration Services,
             Defendants.
      Case 2:21-cv-00186-SRB Document 13 Filed 03/08/21 Page 2 of 27




 1                                                TABLE OF CONTENTS
 2   INTRODUCTION ............................................................................................................... 1
 3   FACTUAL BACKGROUND ............................................................................................. 4
 4   LEGAL STANDARD ......................................................................................................... 6
 5   ARGUMENT ...................................................................................................................... 7
 6      I.     Plaintiffs are Likely to Prevail on the Merits of Their Claims ................................ 7
 7             A.       DHS’s Failure to Consider Alternatives Was Arbitrary and Capricious ...... 7
 8             B.       DHS Also Failed To Comply with Notice-And-Comment
                        Requirements ................................................................................................. 9
 9
                        1.       The Removal Moratorium Is a “Rule” Under the APA, and
10                               DHS’s Creation Of The Memorandum Was “Rulemaking” ............. 10
11                      2.       The Memorandum Does Not Fall Within The Subject-Matter
                                 Exclusion Or Good-Cause Exception................................................ 10
12
               C.       The Removal Moratorium Is Contrary to 8 U.S.C. § 1231(a)(1)(A) .......... 13
13
               D.       DHS Did Not Follow the Agreements with Arizona and Montana,
14                      Resulting in Agency Action Contrary to Law............................................. 14
15      II. Plaintiffs will Suffer Irreparable Harm if an Injunction is not Granted ................ 14
16             A.       DHS Has Admitted in the Agreements that Plaintiffs Face Irreparable
                        Injury ........................................................................................................... 16
17
               B.       Plaintiffs Will Be Forced to Spend Money That Will Not Be
18                      Reimbursed For Healthcare and Law Enforcement Services for
                        Unauthorized Aliens Present in the State .................................................... 16
19
                        1.       A Pause In Removals Will Increase Incarceration Costs Because
20                               Some Unremoved Aliens Would Be Detained In Arizona ............... 17

21                      2.       The Memorandum Encourages Greater Unauthorized Traffic
                                 Leading To Greater Law Enforcement Expenditures And
22                               Investigations in Plaintiff States ........................................................ 18

23                      3.       Some Unremoved Aliens Would Use Emergency Medical
                                 Services In Arizona Without Federal Reimbursement ...................... 21
24                      4.       Courts Have Previously Found Similar Evidence Sufficient to
25                               Show Irreparable Injury ..................................................................... 22

26      III.     A Preliminary Injunction Would Not Harm Defendants or the Public ............... 23

27   CONCLUSION ................................................................................................................. 24
28



                                                                       i
         Case 2:21-cv-00186-SRB Document 13 Filed 03/08/21 Page 3 of 27




 1                                      INTRODUCTION
 2           States, including Arizona and Montana, necessarily must depend on the federal
 3   government to enforce the immigration laws and protect against the negative impacts of
 4   unlawful immigration on public safety, public health, and government finances. The
 5   federal government, to the exclusion of the States, “has broad, undoubted power over the
 6   subject of immigration and the status of aliens.” See Arizona v. United States, 567 U.S.
 7   387, 394-95 (2012). Given the States’ compelled reliance on the federal government in
 8   the immigration context, Congress unsurprisingly has enacted measures to ensure the
 9   executive branch actually takes steps to enforce federal immigration law. One such
10   requirement is the mandate that the Secretary of Homeland Security “shall remove” an
11   alien within 90 days after a final order of removal. See 8 U.S.C. § 1231(a)(1)(A). And
12   the strains that COVID-19 has put on States heighten the need for federal protection as
13   required by law, so that healthcare systems and jails are not further burdened by failures
14   in the immigration system at this perilous time.
15           But to Defendants, the unambiguous “shall” command in § 1231 actually means
16   essentially “won’t.” The Acting DHS Secretary effected a major policy change on the
17   new administration’s first day in office through a memorandum titled “Review of and
18   Interim Revision to Civil Immigration Enforcement and Removal Policies and
19   Priorities.” Exhibit A (the “Memorandum”). 1 Section C established an “immediate
20   pause on removals of any noncitizen with a final order of removal (except as noted [in
21   the Memorandum]) for 100 days to go into effect as soon as practical and no later than
22   January 22, 2021.” Id. at 3 (the “Removal Moratorium”). Statutory violations are rarely
23   so plain as reading “shall” to mean “shall not.”
24           Equally plain are Defendants’ patent violations of the Administrative Procedure
25   Act (“APA”).     As an initial matter, the Removal Moratorium is self-evidently a rule
26   issued without notice and comment, and does not even attempt to invoke the good-cause
27   exception (which must be asserted contemporaneously with the rule). The Removal
28   1
      Exhibits A-K are filed in this matter at Dkt. 12-1. Pursuant to LRCiv 7.1(d)(1), Dkt 12-
     1 Exhibits A-K are incorporated herein and will not be refiled.

                                                  1
         Case 2:21-cv-00186-SRB Document 13 Filed 03/08/21 Page 4 of 27




 1   Moratorium is thus invalid on that basis alone.
 2           Even more striking, DHS’s decision-making was so slipshod that it cannot state
 3   who actually made the decision at issue. Specifically, DHS has been forced to admit that
 4   it does not even know who “authored” the Memorandum prior to its issuance. 2 It is clear
 5   from administrative record, however, that the unknown decision-maker did not engage
 6   in any prior consultation with anyone—inside or outside the federal government—about
 7   the anticipated effects and costs of the Removal Moratorium, including the number of
 8   aliens with final removal orders who will be released from ICE custody and the
 9   detrimental impacts on public safety, health, and state and local finances from such
10   releases. See Admin. Record at AR_000001-7, Texas v. United States, No. 6:21-cv-
11   00003 (S.D. Tex. Feb. 3, 2021), ECF No. 59-1 (hereinafter Admin. Record). It is
12   uncertain whether any federal court ever encountered this particular species of arbitrary-
13   and-capricious decision-making in the modern era, where the parties cannot even
14   identify who made the decision, let alone what that person’s reasoning was.
15           Even if anyone were willing to acknowledge their authorship of the Removal
16   Moratorium, it would remain substantively indefensible. The administrative record here
17   is paper-thin: literally just seven pages in the Texas suit, consisting of just the Biden
18   Executive Order and the Memorandum itself. This flimsy record is fatal since it is a
19   “fundamental rule of administrative law … that a reviewing court … must judge the
20   propriety of [agency] action solely by the grounds invoked by the agency.” SEC v.
21   Chenery Corp., 332 U.S. 194, 196 (1947). Here, the administrative record has no
22   genuine reasoning, and Defendants accordingly have no genuine defense.
23           Undoubtedly recognizing that the initial Removal Moratorium is legally
24   untenable, Defendants have begun post hoc patching of the Order’s most obvious
25   deficiencies, but those efforts are both too little and too late. Specifically, on February
26
27
     2
       It further has had to “acknowledge[] that the .pdf version of the [Memorandum] on the
     DHS website purports to identify Esther M. Olavarria as an ‘author’ of the document” but
28   claims to “lack[] knowledge as to what role, if any, Ms. Olavarria had,” other than
     vaguely stating she “provid[ed] substantive input.” Ms. Olavarria appears to be a White
     House staffer, not anyone working at DHS.

                                                  2
         Case 2:21-cv-00186-SRB Document 13 Filed 03/08/21 Page 5 of 27




 1   18, 2021, the Acting Director of ICE then issued “Interim Guidance” that purported to
 2   supersede the Memorandum to the extent the two conflict. See Exhibit G at 1. But this
 3   Interim Guidance was simply an attempt to quickly paper over the sparse administrative
 4   record without changing the Removal Moratorium’s substance. It further cannot cure
 5   the illegalities of the initial Removal Moratorium—which remains in place today—since
 6   it is clearly pretextual in nature. See Dep’t of Commerce v. New York, 139 S. Ct. 2551,
 7   2573 (2019) (uncontested that decision resting on “pretextual basis” “warrant[s] a
 8   remand to the agency”). Whatever reasoning Defendants belatedly offer, it is obvious
 9   that the true and sole reason for the Removal Moratorium is simply “because the White
10   House told us to do so.” And it still is insufficient substantive reasoning if accepted at
11   face value (to say nothing of the still uncured notice-and-comment violation).
12           This Court should preliminarily enjoin the Removal Moratorium (including as
13   embodied in the Interim Guidance). 3 Plaintiffs are likely to prevail on their claims for
14   four reasons. First, the Removal Moratorium is arbitrary and capricious under 5 U.S.C.
15   § 706(2)(A), because DHS did not consider harms and alternatives to a nearly blanket
16   pause on removals that would still allow it to effect its stated goal of comprehensively
17   reviewing enforcement policies and priorities. See Dep’t of Homeland Sec. v. Regents of
18   the Univ. of Cal., 140 S. Ct. 1891, 1913 (2020) (Regents); Motor Vehicle Mfrs. Ass’n of
19   U.S. v. State Farm Mut. Auto. Ins., 463 U.S. 29, 51 (1983) (State Farm).
20           Second, the Removal Moratorium squarely violates the APA’s notice-and-
21   comment requirement for rulemaking, see 5 U.S.C. §§ 553, 706: it plainly is a legislative
22   rule and Defendants have not even tried to invoke the good-cause exception.
23           Third, the Removal Moratorium is contrary to law in violation of 5 U.S.C.
24   § 706(2)(A), (C). Many aspects of our immigration system afford “broad discretion [to]
25   immigration officials.” Arizona, 567 U.S. at 396. But this case does not arise in one.
26   Nor is the Removal Moratorium an exercise of discretion in any sense of that word;
27   rather, it is a prohibition on immigration officials’ exercising their discretion, and it
28   3
      Except as otherwise noted, “Removal Moratorium” herein refers both to that
     moratorium in the Memorandum and in the subsequent Interim Guidance.

                                                 3
         Case 2:21-cv-00186-SRB Document 13 Filed 03/08/21 Page 6 of 27




 1   establishes a policy to violate 8 U.S.C. § 1231(a)(1)(A)’s unequivocal mandate to
 2   process final orders of removal within 90 days. And while this “pause” purports to be
 3   for 100 days, there is no explanation provided why it could not be extended.
 4           Fourth, even if the Removal Moratorium is not subject to notice-and-comment
 5   rulemaking, DHS agreed to “consult [Plaintiffs] and consider [their] views before taking
 6   any action ... that could: ... pause or decrease the number of returns or removals of
 7   removal or inadmissible aliens from the country.” 4 The Agreements contain an express
 8   severability clause, Ex. C at 6 and Ex. H at 6, and at minimum DHS can be held to
 9   “[c]onsider[ing]” Plaintiffs input and “provid[ing] a detailed written explanation of the
10   reasoning behind any decision to reject [that] input before taking any action.” Id. at 4.
11           Plaintiffs are also able to establish the other factors warranting injunctive relief.
12                                  FACTUAL BACKGROUND
13           On January 20, 2021, Acting Secretary Pekoske issued the Removal Moratorium
14   “directing an immediate pause on removals of any noncitizen with a final order of
15   removal (except as noted below) for 100 days.” Ex. A at 3 (footnote omitted).
16           The Removal Moratorium includes only four narrow exceptions. “The pause on
17   removals applies to any noncitizen present in the United States when [the Memorandum]
18   takes effect with a final order of removal except one who:
19         1. According to a written finding by the Director of ICE, has engaged in or is
              suspected of terrorism or espionage, or otherwise poses a danger to the
20            national security of the United States; or
21         2. Was not physically present in the United States before November 1, 2020; or
           3. Has voluntarily agreed to waive any rights to remain in the United States,
22            provided that he or she has been made fully aware of the consequences of
              waiver and has been given a meaningful opportunity to access counsel prior
23            to signing the waiver; or
           4. For whom the Acting Director of ICE, following consultation with the
24            General Counsel, makes an individualized determination that removal is
25            required by law.”

26   Id. at 3-4 (footnote omitted). The Memorandum provided that the Removal Moratorium

27   4
      See Agreement Between DHS and the Arizona Attorney General’s Office and the
28   Arizona Department of Law (the “AZ Agreement”), Ex. C at 3-4; Agreement Between
     DHS and the State of Montana, CITE (the “MT Agreement”). The AZ Agreement and
     MT Agreement are collectively referred to as the “Agreements.”

                                                    4
         Case 2:21-cv-00186-SRB Document 13 Filed 03/08/21 Page 7 of 27




 1   will “go into effect as soon as practical and no later than January 22, 2021.” Id. at 3.
 2   When in effect, the Removal Moratorium prohibits immigration officials from carrying
 3   out any other removals even after the issuance of final removal orders.
 4           DHS made no attempt to follow the APA’s notice-and-comment procedures in
 5   issuing the Memorandum/Removal Moratorium. Indeed, the Acting Secretary (in whose
 6   name the memorandum was issued) did not solicit Plaintiffs’ (or anyone else’s) input
 7   regarding the effects of the Removal Moratorium or alternatives to that moratorium. See
 8   Admin. Record at AR_000001-7. 5 That seven-page record consists in its entirety of
 9   Executive Order 13993 and the Memorandum. Executive Order 13993 does not itself
10   call for any sort of 100-day pause on processing removals pursuant to 8 U.S.C. § 1231.
11   Instead, it provides “(a) Nothing in this order shall be construed to impair or otherwise
12   affect (i) the authority granted by law to an executive department or agency, or the head
13   thereof” and “[t]his order shall be implemented consistent with applicable law.” Id. at
14   AR_000001. As for the Memorandum, it does not consider any of the significant harms
15   that Plaintiffs will likely face as a result of DHS largely suspending the removal of
16   aliens with final removal orders. See id. at AR_000003-7. Nor did it provide a reasoned
17   explanation for the sudden change in DHS policy or why 100 days, as opposed to 50,
18   200, or some other number of days, was necessary for DHS’s stated goal of
19   comprehensively reviewing enforcement policies and priorities. See id.
20           DHS previously entered into the AZ Agreement with the Arizona Attorney
21   General’s Office and Arizona Department of Law, which are agencies of Plaintiff State
22   of Arizona under the direction and control of Plaintiff Arizona Attorney General
23   Brnovich. See Exhibit C. DHS also previously entered into the MT Agreement with
24   Governor Greg Gianforte and Montana Attorney General Austin Knudsen. Exhibit H.
25   5
       DHS had to admit that even looking outside of the administrative record, the Acting
26   Secretary consulted only with his Chief of Staff, two Deputy Chiefs of Staff, the
     Assistant Secretary for Border Security and Immigration Policy, and two members of the
27   Biden-Harris Transition’s “DHS Agency Review Team.” Exhibit 19 to Reply In Support
     of Preliminary Injunction at 4-5, Texas v. United States, No. 6:21-cv-00003 (S.D. Tex.
28   Feb. 16, 2021), ECF No. 84-1. In other words, the Acting Secretary did not even directly
     consult with the Acting Director of ICE before imposing a Removal Moratorium that
     effectively prohibits ICE’s exercise of discretion in carrying out removals.

                                                 5
         Case 2:21-cv-00186-SRB Document 13 Filed 03/08/21 Page 8 of 27




 1   DHS did not follow the procedures outlined in the Agreements before issuing the
 2   Memorandum.        Among other things, DHS did not notify Plaintiffs that it was
 3   considering such changes, did not consult with Plaintiffs about such changes, and did not
 4   provide an explanation in writing rejecting Plaintiffs’ input about such changes. 6
 5           On January 26, 2021, the U.S. District Court for the Southern District of Texas
 6   issued a nationwide TRO of the Memorandum’s Removal Moratorium. See Ex. B
 7   (providing copy of Court’s Order). DHS admitted that prior to the TRO, it released 27
 8   aliens in the Phoenix area with final orders of removal in the few days that the Removal
 9   Moratorium was in effect. See Declaration of Robert Guadian at 5 ¶10, Texas v. United
10   States, No. 6:21-cv-00003 (S.D. Tex. Feb. 8, 2021), ECF No. 40-1. The District Court
11   extended its TRO through February 23, 2021, and subsequently issued a preliminary
12   injunction on that date. Texas v. United States, No. 6:21-cv-00003, 2021 WL 723856
13   (S.D. Tex. Feb. 23, 2021), attached as Exhibit K. The Interim Guidance, which is not
14   covered by the Texas Court’s Order but is challenged here in the Amended Complaint
15   and this Motion, does not purport to rescind the Memorandum and states that it applies
16   separately from the Texas Court’s injunction. Ex. G at 3 n.3.
17                                      LEGAL STANDARD
18           Plaintiffs seek a preliminary injunction under Rule of Civil Procedure 65(a) for
19   the purpose of “preserv[ing] the relative positions of the parties until a trial on the merits
20   can be held.” Univ. of Tex. v. Camenisch, 451 U.S. 390, 395 (1981). As the moving
21   party, a plaintiff can obtain a preliminary injunction by showing that (1) it is likely to
22   succeed on the merits, (2) it is likely to suffer irreparable harm in the absence of
23   preliminary relief, (3) the balance of equities tips in [its] favor, and (4) an injunction is in
24   the public interest. Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008);
25   Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011). 7
26   6
       DHS entered into similar agreements with Alabama, Indiana, Louisiana, South
27   Carolina, West Virginia, and the Sheriff of Rockingham County in North Carolina.
     Exhibit 19 to Reply In Support of Preliminary Injunction at 4-5, Texas v. United States,
28   No. 6:21-cv-00003 (S.D. Tex. Feb. 16, 2021), ECF No. 84-1.
     7
       The APA also empowers a “reviewing court” to “issue all necessary and appropriate
     process to postpone the effective date of an agency action or to preserve status or rights

                                                    6
      Case 2:21-cv-00186-SRB Document 13 Filed 03/08/21 Page 9 of 27




 1                                         ARGUMENT
 2   I.     Plaintiffs are Likely to Prevail on the Merits of Their Claims
 3          Plaintiffs are likely to succeed on the merits of their challenges to the Removal
 4   Moratorium. First, the Removal Moratorium is arbitrary and capricious because it was
 5   issued without a reasoned justification and indication that DHS considered alternative
 6   approaches representing a more limited policy or the costs of adopting it. Second, DHS
 7   failed to follow notice-and-comment requirements under the APA in issuing the
 8   Removal Moratorium. Third, making it official DHS policy not to remove aliens with
 9   final orders of removal violates the mandatory statutory command to remove such aliens
10   within 90 days under 8 U.S.C. § 1231. Notably, the Southern District of Texas held these
11   three claims have a substantial likelihood of success as to the Memorandum’s Removal
12   Moratorium. Texas, 2021 WL 723856, at *39-48. Fourth, DHS issued the Removal
13   Moratorium without notice or consultation, despite the AZ and MT Agreements.
14          A.     DHS’s Failure to Consider Alternatives Was Arbitrary and Capricious
15          The Removal Moratorium violates the APA’s prohibition on agency actions that
16   are “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with
17   law.” 5 U.S.C. § 706(2)(A). Courts require that “an agency changing its course by
18   rescinding a rule is obligated to supply a reasoned analysis for the change beyond that
19   which may be required when an agency does not act in the first instance.” State Farm,
20   463 U.S. at 42. The Removal Moratorium is arbitrary and capricious because DHS
21   issued it without considering more limited, alternative policies and because DHS failed
22   to weigh the costs of its adoption or provide other sufficient reasoned justification.
23          DHS’s failure to consider more limited alternative policies in issuing the
24   Removal Moratorium renders it arbitrary and capricious.            As the Supreme Court
25   explained, “when an agency rescinds a prior policy[,] its reasoned analysis must consider
26   the “alternative[s]” that are “within the ambit of the existing [policy].” Regents, 140 S.
27
28   pending conclusion of the review proceedings.” 5 U.S.C. § 705. A stay of the
     Memorandum and Interim Guidance’s effective date should issue “to the extent necessary
     to prevent irreparable injury” and “[o]n such conditions as may be required.” Id..

                                                   7
     Case 2:21-cv-00186-SRB Document 13 Filed 03/08/21 Page 10 of 27




 1   Ct. at 1913 (quoting State Farm, 463 U.S. at 51). There, DHS issued a policy change by
 2   memorandum that “contain[ed] no discussion of” important alternative options and
 3   “[t]hat omission alone render[ed]” the “decision arbitrary and capricious.” Id.
 4          Although it had just recently lost Regents, DHS remarkably failed to heed
 5   Regents’ admonition. The “Memorandum not only fails to consider potential policies
 6   more limited in scope and time, but it also fails to provide any concrete, reasonable
 7   justification for a 100-day pause on deportations.” Texas, 2021 WL 247877, at *4 (S.D.
 8   Tex. Jan. 26, 2021). It creates a default against removal following a final removal order,
 9   despite federal immigration law requiring removal following such an order.             The
10   Memorandum does not explain how adopting a broad no-removal policy with only a few
11   narrow terrorism-based exceptions advances the stated interests that precipitated it, nor
12   does it explain why other exceptions—that is, additional enforcement of duly enacted
13   immigration laws—would harm those interests. Because the Memorandum is wholly
14   devoid of explanation as to why DHS has deemed enforcement categorically
15   inappropriate, let alone why highly restricted enforcement is preferable to more limited
16   restrictions on ICE officials’ discretion, the Removal Moratorium is arbitrary and
17   capricious under the Supreme Court’s Regents and State Farm standard.
18          Additionally, the Removal Moratorium is arbitrary and capricious because it fails
19   to consider important costs of a new policy and because it fails to, in general, provide
20   other sufficient reasoned explanation for its adoption. “[A]gency action is lawful only if
21   it rests ‘on a consideration of the relevant factors.’” Michigan v. EPA, 135 S. Ct. 2699,
22   2706 (2015). DHS ignored the harms its policy will cause. The Memorandum and
23   Interim Guidance do not mention those impacts at all. Considering such policy concerns
24   “was the agency’s job, but the agency failed to do it.” Regents, 140 S. Ct. at 1914.
25          Because the Memorandum and Interim Guidance do not sufficiently justify itself,
26   DHS acted arbitrarily and capriciously. Any new explanations that may be provided to
27   this Court by DHS’s counsel are irrelevant. “The grounds upon which an administrative
28   order must be judged are those upon which the record discloses that its action was


                                                  8
     Case 2:21-cv-00186-SRB Document 13 Filed 03/08/21 Page 11 of 27




 1   based.” SEC v. Chenery Corp., 318 U.S. 80, 87 (1943).
 2         Similarly, the Interim Guidance is simply an attempt to quickly paper over the
 3   sparse administrative record without changing the Removal Moratorium’s substance,
 4   and it does not—and cannot—cure the underlying procedural defects. See Dep’t of
 5   Commerce, 139 S. Ct. at 2573 (uncontested that decision resting on “pretextual basis”
 6   “warrant[s] a remand to the agency”). The Supreme Court in Department of Commerce
 7   rejected an agency’s rationale it deemed to be post hoc and contrived. See id. at 2573-
 8   76. As discussed, DHS’s Removal Moratorium was arbitrary and capricious because it
 9   failed to consider more limited policies, consider important costs, and provide a
10   reasoned explanation for its adoption.      The only explanations for the Removal
11   Moratorium provided by DHS in either document are opaque references to DHS’s
12   limited resources.   See Ex. A at 3.    Absent, however, is any evidence that DHS
13   considered resource constraints when enacting the Moratorium. Moreover, at no point
14   did DHS explain how halting all removals for 100 days accomplishes its stated goals
15   under these allegedly unique circumstances. As the Texas Court found:
16         [T]he law does require DHS to explain why a 100-day pause is needed by
           showing how the policy is logically and reasonably connected to DHS’s
17         asserted reasons. This, DHS did not do. And without that rationale
           explained—or even at least apparent—in the record, the choice is arbitrary
18         and capricious.
19   2021 WL 723856 at *42.
20         Additionally, even if the Interim Guidance were to provide sufficient justification
21   for the Removal Moratorium, it would create an impermissible mismatch between the
22   evidence in the administrative record and the new rationale presented to the reviewing
23   court. See Dep’t of Commerce, 139 S. Ct. 2575-76. Thus, DHS is now precluded from
24   offering an explanation, reasoned or otherwise, that justifies the incongruence between
25   the Memorandum and the administrative record. See id. at 2575.
26         B.     DHS Also Failed To Comply with Notice-And-Comment Requirements
27         Plaintiffs are also likely to prevail because the APA required DHS to provide
28   notice and an opportunity to comment before issuing the Removal Moratorium, which it


                                                9
     Case 2:21-cv-00186-SRB Document 13 Filed 03/08/21 Page 12 of 27




 1   failed to do. See 5 U.S.C. §§ 553, 706. Nor does the Removal Moratorium fall within
 2   any of the exceptions to notice-and-comment rulemaking under the APA.
 3                1.     The Removal Moratorium Is a “Rule” Under the APA, and
 4                       DHS’s Creation Of The Memorandum Was “Rulemaking”

 5         The Removal Moratorium is a substantive rule that is required to undergo notice
 6   and comment under the APA. The APA defines a “rule” as:
 7         the whole or a part of an agency statement of general or particular
 8         applicability and future effect designed to implement, interpret, or prescribe
           law or policy or describing the organization, procedure, or practice
 9         requirements of an agency ….
10   5 U.S.C. §551(4). A rule “includes ‘nearly every statement an agency may make.’” Milk
11   Indus. Found. v. Glickman, 949 F. Supp. 882, 893 (D.D.C. 1997) (quoting Ctr. for Auto
12   Safety v. NHTSA, 710 F.2d 842, 846 (D.C. Cir. 1983)). “The breadth of this definition
13   cannot be gainsaid.” Batterton v. Marshall, 648 F.2d 694, 700 (D.C. Cir. 1980).
14         The Removal Moratorium, as embodied in both the Memorandum and Interim
15   Guidance, is a statement directing a mandatory change in DHS operations with an
16   immediate effective date. Ex. A at 3; Ex. G at 1. Its application is comprehensive to all
17   cases that do not fall within the narrow exceptions it draws. And it does not allow for
18   deviation or variance except where ICE’s Director makes a “written finding” that the
19   individual “has engaged in or is suspected or terrorism or espionage” or otherwise makes
20   “an individualized determination.” The Removal Moratorium is thus a rule.
21         Finally, because the Removal Moratorium is a “rule” under the APA, it necessarily
22   follows that the DHS’s process of creating the memorandum was a “rulemaking” under
23   the APA. See 5 U.S.C. §551(4) (defining “rule making” simply as an “agency process
24   for formulating, amending, or repealing a rule”).
25
                  2.     The Removal Moratorium Does Not Fall Within The Subject-
26                       Matter Exclusion Or Good-Cause Exception

27         While the APA provides exceptions where an agency statement does not require
28   notice and comment, neither applies to the Removal Moratorium.               These are:



                                                 10
     Case 2:21-cv-00186-SRB Document 13 Filed 03/08/21 Page 13 of 27




 1   (1) “interpretive rules, general statements of policy, or rules of agency organization,
 2   procedure, or practice” and (2) “when the agency for good cause finds … that notice and
 3   public procedure thereon are impracticable, unnecessary or contrary to the public
 4   interest.” 5 U.S.C. § 553(b)(3)(A)-(B).
 5         The APA distinguishes between legislative and interpretive rules. “Legislative
 6   rules, also known as substantive rules, are those which effect a change in existing law or
 7   policy, … or which impos[e] general, extra-statutory obligations pursuant to authority
 8   properly delegated by the legislature.” Reno-Sparks Indian Colony v. U.S. E.P.A., 336
 9   F.3d 899, 909 (9th Cir. 2003) (internal quotation marks omitted). “Interpretive rules on
10   the other hand, ‘merely clarify or explain existing law or regulations.’” Id. (quoting
11   Powderly v. Schweiker, 704 F.2d 1092, 1098 (9th Cir. 1984).           The Ninth Circuit
12   “construe[s] narrowly the APA’s interpretive rule exception.” Id.
13         The Removal Moratorium not a mere interpretive rule because it changes DHS
14   policy by immediately halting normal agency removal operations and formalizing nearly
15   blanket non-compliance with the 90-day removal provisions of 8 U.S.C. § 1231. As an
16   official announcement that DHS will cease complying with the statute directing one of its
17   primary operations, the removal of aliens who have been ordered removed from the
18   United States, the Removal Moratorium cannot be classified as “interpretive” of that
19   statute. Rather it “effects a change in existing law or policy” and thus is a substantive
20   rule that cannot escape the APA’s notice and comment requirements. Id.; 5 U.S.C. § 553.
21         For similar reasons, the Removal Moratorium cannot be considered a general
22   statement of policy. “[A] ‘general statement of policy’ is one that does not impose any
23   rights and obligations.” Community Nutrition Institute v. Young, 818 F.2d 943, 946 (D.C.
24   Cir. 1987). General statements of policy “advise the public prospectively of the manner
25   in which the agency proposes to exercise a discretionary power.” Mada-Luna v.
26   Fitzpatrick, 813 F.2d 1006, 1012-13 (9th Cir. 1987). Far from “prospectively” advising
27   the public, the Removal Moratorium affects rights of those who arrived pre-November 1,
28   and it creates costs for states immediately upon becoming effective. Ex. A at 3.


                                                11
     Case 2:21-cv-00186-SRB Document 13 Filed 03/08/21 Page 14 of 27




 1          The Removal Moratorium also is not a rule of agency organization, procedure, or
 2   practice.   Procedural rules “are those that are ‘legitimate means of structuring [the
 3   agency's] enforcement authority.’” Erringer v. Thompson, 371 F.3d 625, 633 n. 15 (9th
 4   Cir.2004) (alteration in original) (quoting Am. Hosp. Ass'n v. Bowen, 834 F.2d 1037,
 5   1055 (D.C.Cir.1987)). “In general, a procedural rule does not itself ‘alter the rights or
 6   interests of parties.’” Elec. Privacy Info. Ctr. v. U.S. Dept. of Homeland Sec., 653 F.3d 1,
 7   5 (D.C. Cir. 2011) (quotation marks and citation omitted). “Procedural rules ... are
 8   ‘primarily directed toward improving the efficient and effective operations of an agency,
 9   not toward a determination of the rights [or] interests of affected parties.’” Mendoza v.
10   Perez, 754 F.3d 1002, 1023 (D.C. Cir. 2014) (quoting Batterton v. Marshall, 648 F.2d
11   694, 702 (D.C. Cir. 1980)). By contrast, “[s]ubstantive rules are ones which grant rights,
12   impose obligations, or produce other significant effects on private interests.” American
13   Hosp. Ass’n v. Bowen, 834 F.2d 1037, 1045 (D.C. Cir. 1987).
14          At a minimum, the Removal Moratorium effectively grants this entire class of
15   aliens-ordered-removed—persons who prior to the Memorandum had no right to remain,
16   especially not after the statutory removal period—an illegal blanket extension on their
17   removal order, which must otherwise have been executed within 90 days. See 8 U.S.C.
18   § 1231(a)(1)(A). As the states in which these individuals remain are obliged to provide
19   medical and social services to these individuals, the Removal Moratorium has the effect
20   of granting rights and creating obligations regarding those services. See, e.g., 42 C.F.R. §
21   440.255; Plyler v. Doe, 457 U.S. 202 (1982) (states are constitutionally obligated to
22   provide free education to unlawfully present aliens). This is no mere internal efficiency
23   measure but a substantive rule widely impacting private, state, and local interests.
24          Finally, DHS also cannot avail itself of the APA’s good-cause exception. To do
25   so, DHS would have needed to have “incorporate[d] the [good cause] finding and a brief
26   statement of reasons therefor in the rules issued.” 5 U.S.C. §553(b)(3)(B). They did not
27   do so here, precluding any reliance on that exception. United States v. Picciotto, 875
28   F.2d 345, 348 (D.C. Cir. 1989).


                                                  12
     Case 2:21-cv-00186-SRB Document 13 Filed 03/08/21 Page 15 of 27




 1         C.     The Removal Moratorium Is Contrary to 8 U.S.C. § 1231(a)(1)(A)

 2         The Removal Moratorium also violates DHS’s statutory obligations. 5 U.S.C.
 3   § 706(2)(A), (C). Federal immigration law requires that “when an alien is ordered
 4   removed, the Attorney General shall remove the alien from the United States within a
 5   period of 90 days.” 8 U.S.C. § 1231(a)(1)(A) (emphasis added). That obligation has
 6   been transferred to the Secretary of Homeland Security. See Clark v. Martinez, 543 U.S.
 7   371, 375 n.1 (2005). Now, “DHS has a statutory duty to effect removal within the 90-
 8   day period, if possible.” Ulysse v. Dep’t of Homeland Sec., 291 F. Supp. 2d 1318, 1325
 9   (M.D. Fla.2003). But “by ordering a 100-day pause on all removals of aliens already
10   subject to a final order of removal, it appears that the Memorandum is clearly not in
11   accordance with, or is in excess of, the authority accorded to the Attorney General
12   pursuant to 8 U.S.C. § 1231(a)(1)(A).” Texas, 2021 WL 247877, at *3.
13         Reading § 1231(a)(1)(A)’s “shall remove … within a period of 90 days” language
14   to simultaneously allow DHS to issue a blanket pause exceeding that time period
15   “contravenes the unambiguous text.”      Id.    “‘[T]he word ‘shall’ usually connotes a
16   requirement’ … Here, ‘shall’ means must.” Id. (quoting Me. Cmty. Health Options v.
17   United States, ___ U.S. ___, 140 S.Ct. 1308, 1320 (2020) and Tran v. Mukasey, 515
18   F.3d 478, 481-82 (5th Cir. 2008) (“[W]hen a final order of removal has been entered
19   against an alien, the government must facilitate that alien’s removal from the United
20   States within ninety days.”)).    The Removal Moratorium contravenes the specific
21   statutory mandate in § 1231(a)(1)(A) and goes far beyond the discretion afforded an
22   agency tasked with carrying out such a clear and direct command. Id. (“Where Congress
23   uses specific language within its immigration statutes to direct the Attorney General
24   toward a specific result, courts are not free to assume based on a matrix of principles,
25   statutes, and regulations that the Attorney General’s authority is simply ‘a matter of
26   discretion.’” (quoting Zadvydas v. Davis, 533 U.S. 678, 688 (2001))).
27         The Removal Moratorium is not designed to help DHS comply with its statutory
28   obligations but rather to make compliance impossible. By “pausing” removals for 100



                                                13
     Case 2:21-cv-00186-SRB Document 13 Filed 03/08/21 Page 16 of 27




 1   days, DHS has ensured it cannot meet the 90-day removal deadline for numerous aliens
 2   already ordered removed or ordered removed within the first ten days of the Removal
 3   Moratorium’s effective period. This is a violation of 8 U.S.C. § 1231(a)(1)(A).
 4         D.     DHS Did Not Follow the Agreements with Arizona and Montana,
                  Resulting in Agency Action Contrary to Law
 5
           The Agreements require DHS to notify and consult with the Arizona Attorney
 6
     General and the State of Montana before “pausing or decreasing the number of returns or
 7
     removals of removable or inadmissible aliens from the country.” Ex. C § III.A.2.c; Ex.
 8
     H § III.A.2.c. But DHS did not notify or consult with the Attorney General before
 9
     “directing an immediate pause on removals” in the Removal Moratorium. Ex. A at 3.
10
     As a result, the Removal Moratorium is invalid, and Plaintiffs are entitled to injunctive
11
     relief. See Ex. C § VI; Ex. H § VI.
12
           The Memorandum provides no explanation for failing to follow the Agreements,
13
     nor any acknowledgement of it. (As discussed below, that is an independent problem
14
     under the APA. See infra Part I.B.2.) DHS’s disregard of the Agreement in the Removal
15
     Moratorium is inconsistent with its earlier statement that the Agreement is “a binding
16
     and enforceable commitment between DHS and [Plaintiffs].” Ex. C § II; Ex. H § II. 8
17
     II.   Plaintiffs will Suffer Irreparable Harm if an Injunction is not Granted
18
           Plaintiffs are also likely to suffer irreparable harm in the absence of the requested
19
     preliminary injunction and demonstrate this in two ways: First, DHS admitted that
20
     policies like the Removal Moratorium irreparably injure Plaintiffs. Second, Plaintiffs
21
     are submitting declarations quantifying some of the unrecoverable financial costs of
22
     incarceration of unremoved alien criminals, the increased drug trade and related crime,
23
     law enforcement activity in cooperation with the U.S. Border Patrol, and providing
24
     emergency medical care to unauthorized aliens, which will be increased by the Removal
25
26
27
     8
       This defect also causes the Removal Moratorium to violate of 5 U.S.C.§706(2)(A), (D).
     For this reason, the APA requires the Court to “hold unlawful and set aside” the Removal
28   Moratorium. Id.§706(2). In the alternative, the Court should enjoin the individual
     defendants from enforcing the Removal Moratorium because such enforcement would be
     ultra vires and beyond the authority the agency defendants could delegate.

                                                 14
     Case 2:21-cv-00186-SRB Document 13 Filed 03/08/21 Page 17 of 27




 1   Moratorium, irreparably harming Plaintiffs. 9
 2         To establish irreparable harm, Plaintiffs must show “a sufficient causal
 3   connection between the alleged irreparable harm and the activity to be enjoined,” but
 4   “need not further show that the action sought to be enjoined is the exclusive cause of the
 5   injury.” Nat’l Wildlife Fed’n v. Nat’l Marine Fisheries Serv., 886 F.3d 803, 819 (9th
 6   Cir. 2018) (internal quotation marks omitted). Irreparable harm exists where there is no
 7   adequate legal remedy to cure the harm. See Arizona Recovery Hous. Ass’n v. Arizona
 8   Dep’t of Health Services, 462 F. Supp. 3d 990, 997 (D. Ariz. 2020). Further, “where
 9   parties cannot typically recover monetary damages flowing from their injury—as is
10   often the case in APA cases—economic harm can be considered irreparable” and
11   “[i]ntangible injuries may also qualify as irreparable harm, because such injuries
12   ‘generally lack an adequate legal remedy.’” E. Bay Sanctuary Covenant v. Trump, 950
13   F.3d 1242, 1280 (9th Cir. 2020) (quoting California v. Azar, 911 F.3d 558, 581 (9th Cir.
14   2018) and Ariz. Dream Act Coal. v. Brewer, 757 F.3d 1053, 1068 (9th Cir. 2014)). “The
15   mere fact that the damages are susceptible to quantification … does not necessarily
16   mean that a [PI] will not lie,” so unrecoverable costs stemming from the impact of the
17   Removal Moratorium are suitable to establish that Plaintiffs will face irreparable harm
18   without injunctive relief. Ariz. Recovery Hous. Ass’n, 462 F. Supp. 3d at 997.
19         Indeed, in City & County of San Francisco v. United States Citizenship &
20   Immigration Services, 981 F.3d 742, the Ninth Circuit examined a DHS rule that it
21   found “violates the standards of the APA in that it is both contrary to law and arbitrary
22   and capricious.” 981 F.3d at 762. There, the plaintiffs faced the harm of likely having
23
24
     9
         For all of the reasons that Plaintiffs satisfy the more-demanding requirement of
     showing likely irreparable harm, they have Article III standing a fortiorari. As States
25   and their executives, Plaintiffs also have special solicitude standing arising from the
     Removal Moratorium’s injury to their sovereign an quasi-sovereign interests, including
26   “‘the power to create and enforce a legal code.’” Texas v. U.S., 809 F.3d 134, 153 (5th
     Cir. 2015) (quoting Alfred L. Snapp & Son, Inc. v. Puerto Rico, 458 U.S. 592, 601
27   (1982)); See also, Wyoming ex rel. Crank v. United States, 539 F.3d 1236, 1241-42 (10th
     Cir. 2008) (acknowledging “the ‘special solicitude’ the Massachusetts Court afforded to
28   states” in determining “Wyoming has Article III standing” where the federal
     government’s actions “interfere[] with Wyoming’s ability to enforce its legal code.”)
     (quoting Massachusetts v. EPA, 549 U.S. 497, 520 (2007)).

                                                 15
     Case 2:21-cv-00186-SRB Document 13 Filed 03/08/21 Page 18 of 27




 1   to bear “heavy financial costs” of supporting an increased number of immigrants “on
 2   state and local programs” as a consequence of the rule. Id. The circuit held “[t]here is
 3   no dispute that such economic harm is sufficient to constitute irreparable harm because
 4   of the unavailability of monetary damages.” Id. (citing Azar, 911 F.3d at 581).
 5          A.   DHS Admitted in the Agreements that Plaintiffs Face Irreparable Injury
 6          DHS has already acknowledged that policies like the Removal Moratorium cause
 7   Plaintiffs irreparable harm. Plaintiffs are “directly and concretely affected by changes to
 8   DHS rules and policies that have the effect of easing, relaxing, or limiting immigration
 9   enforcement.     Such changes can impact [Plaintiff]’s law enforcement, housing,
10   education, employment, commerce, and healthcare needs and budgets.” Ex. C § II; Ex.
11   H § II. Indeed, DHS has specifically admitted that “a decrease or pause on returns or
12   removals of removable or inadmissible aliens” would “result in concrete injuries” to
13   Plaintiffs. Ex. C § II; Ex. H § II. Plaintiffs face particular harm because the rushed
14   implementation of the Removal Moratorium deprived Plaintiffs of the option of
15   adjusting its policies in light of the federal shift. As DHS itself has acknowledged,
16   “[t]he harm … is particularly acute” where Plaintiffs’ “budget has been set months or
17   years in advance and it has no time to adjust its budget to respond to DHS policy
18   changes.” Ex. C § II; Ex. H § II. And it admitted “an aggrieved party will be irreparably
19   damaged and will not have an adequate remedy at law.” Ex. C. § VI; Ex. H § VI.
20          B.      Plaintiffs Will Be Forced to Spend Money That Will Not Be
                    Reimbursed For Healthcare and Law Enforcement Services for
21                  Unauthorized Aliens Present in the State

22          The State of Arizona will be irreparably injured as a result of the Removal
23   Moratorium’s implementation because it will increase the State’s unreimbursed costs
24   related to the unauthorized alien population, including but not limited to incarceration
25   and healthcare costs. The Removal Moratorium will directly increase the number of
26   aliens with final orders of removal who remain in Arizona because they will not have
27   been removed by DHS.         Additionally, knowledge that DHS has issued a blanket
28   moratorium on removals will encourage additional unauthorized immigration to



                                                 16
     Case 2:21-cv-00186-SRB Document 13 Filed 03/08/21 Page 19 of 27




 1   Arizona, and this increase in population will increase Arizona’s incurred law
 2   enforcement and healthcare services costs related to them. The U.S. Supreme Court
 3   recognizes that a state may assert injuries based on “the predictable effect of
 4   Government action on the decisions of third parties.” Dept. of Commerce v. New York,
 5   139 S. Ct. 2551, 2565-66 (2019). The majority of these costs are not reimbursed by the
 6   U.S. Government.      And as discussed above, these unrecoverable financial injuries
 7   constitute “irreparable harm” when analyzing the factors for a preliminary injunction.
 8   E.g., E. Bay Sanctuary Covenant, 950 F.3d at 1280; supra Part II.            These costs,
 9   therefore, sufficiently demonstrate Plaintiffs’ irreparable harm.
10                 1. A Pause In Removals Will Increase Incarceration Costs Because
11                    Some Unremoved Aliens Would Be Detained In Arizona

12          Arizona also incurs millions of dollars each year on the expenses of incarcerating
13   criminals who are unauthorized aliens. DHS reports that in fiscal year 2019, it removed
14   33,665 aliens from the Phoenix Area of Responsibility alone who were either convicted
15   criminals, pending criminal charges, or “Other Immigration Violator[s],” with convicted
16   criminals making up the majority of these at 18,665 removals. DHS, ERO FY2019
17   Local Statistics at 5-8, Texas v. United States, No. 6:21-cv-00003 (S.D. Tex. Feb. 3,
18   2021), ECF No. 63-5. This makes Phoenix the Area of Responsibility with the second
19   highest number of convicted criminal removals in the United States. Id. The average
20   per capita cost of incarceration in Arizona’s state prisons and county jails is roughly $70
21   per day—over $25,000 per inmate per year. Declaration of Mark Lamb at ¶ 7, attached
22   as Exhibit N; See also, e.g., Arizona Dept. of Corrections, FY 2017 Operating Per Capita
23   Cost Report at 8, available at https://tinyurl.com/djus39n4.
24          The Removal Moratorium is likely to increase the number of aliens subject to
25   removal who must be incarcerated in Arizona due to the criminal recidivism of
26   individuals who would have otherwise been removed but were instead released into the
27   community. Upon completion of criminal sentences, aliens subject to immigration
28   detainers are typically transferred directly to ICE custody, but if ICE fails to accept



                                                  17
     Case 2:21-cv-00186-SRB Document 13 Filed 03/08/21 Page 20 of 27




 1   custody or releases them rather than pursuing removal, the criminal alien must be
 2   released. The population of criminal aliens subject to immigration detainers has a high
 3   rate of recidivism, 70% in some jurisdictions, and therefore is likely to commit further
 4   crimes upon release. Decl. of B. Waybourn at ¶ 8, Texas v. U.S., No. 6:21-cv-00003
 5   (S.D. Tex. Feb. 3, 2021), ECF No. 63-11. When such unremoved individuals recidivate
 6   in Arizona, law-enforcement resources will be spent on their apprehension and at least
 7   some of them are likely to be incarcerated again. This will directly result in increased
 8   costs to the state that would not have been incurred had the individuals been removed.
 9         Additionally, it is not uncommon for criminal aliens subject to removal to be
10   given reduced or suspended sentences in reliance on ICE taking the individual into
11   custody and initiating removal proceedings against them. 10
12                2.     The Removal Moratorium Encourages Greater Unauthorized
                         Traffic Leading To Greater Law Enforcement Expenditures
13                       And Investigations in Plaintiff States
14         In addition to incarceration of individuals already in the United States, the
15   Removal Moratorium will increase Arizona’s law enforcement expenses related to the
16   flow and traffic of individuals across the border. Cameras along Arizona’s border show
17   that roughly one in four individuals who attempt illegal border crossings are
18   apprehended by the Border Patrol. Declaration of Mark D. Napier at ¶ 4, attached as
19   Exhibit L. Hundreds of individuals attempting a border crossing ultimately perish in the
20   Arizona desert each year. Ex. L at ¶ 5 (“From January through September 2020 there
21   were 181 sets of human remains recovered in the border region of Arizona’s desert.”).
22   The Removal Moratorium is likely to lead to an increase in attempted border crossings
23
24
     10
        See, e.g., State v. Nunez-Diaz, 444 P.3d 250, 252 ¶¶ 2, 4-5 (S.Ct. Ariz. 2019), cert.
     denied (Where defendant was charged with two class 4 felonies, the “State offered a plea
25   deal that would reduce the charges … to a single count of possession of drug
     paraphernalia, a class 6 undesignated felony. … the trial court suspended sentencing …
26   Nunez-Diaz was transferred to the custody of [ICE] … because of his plea, he could not
     bond out of custody and would be deported.”). This practice directly reduces the number
27   of individuals that must be incarcerated in Arizona’s correctional facilities. But where
     removals are no longer being carried out, this option would no longer be available and
28   criminal aliens who might have otherwise been turned over to federal custody would
     instead have to be incarcerated locally. This increases Arizona’s costs of incarcerating
     aliens subject to removal.

                                                18
     Case 2:21-cv-00186-SRB Document 13 Filed 03/08/21 Page 21 of 27




 1   because it eliminates one of the disincentives to being caught. Ex. L at ¶ 8. With an
 2   increase in the number of individuals attempting a crossing, a corresponding increase in
 3   deaths is expected. Ex. L at ¶ 8. Each of these discoveries of remains requires the
 4   expense of law enforcement resources including (1) recovering the remains, (2)
 5   investigating the death, which must be treated as a potential homicide, and (3) engaging
 6   the Office of the Medical Examiner in the investigation. Ex. L at ¶ 5. Additionally,
 7   sheriff’s offices often respond to calls by migrants “in serious distress lost in the remote
 8   areas” of the state and in need of assistance. Ex. L at ¶ 6. Such operations “often [lead]
 9   to significant expenditures of county … resources to affect rescue in the hope of
10   preventing additional migrant deaths.” Ex. L at ¶ 6. These direct costs will increase as
11   the number of individuals who attempt to cross the border and find themselves in
12   distress, or even succumb to the naturally perilous journey, also increases. Ex. L at ¶ 8.
13          But natural hazards are not the end. Drug cartels or “transnational criminal
14   organizations” engage in illicit profiteering via border traffic, and victimize migrants
15   attempting to cross the border through areas these organizations “control.” Ex. L at ¶ 7-
16   8. Illegal drugs smuggled into the United States across the border with Mexico impact
17   multiple states, including Montana. Declaration of Bryan Lockerby at ¶ 8, attached as
18   Ex. M. The majority of methamphetamine and heroin in Montana comes from drug
19   cartels in Mexico, and Montana law enforcement organizations have discovered a
20   “Mexican drug cartel presence in the State.” Ex. M at ¶¶ 9-11. “The influx of illicit
21   drugs, as well as the gangs and cartels that traffic it across the southern border, have led
22   to a sharp increase in drug use and drug-related crime in Montana.” Ex. M at ¶ 12. The
23   criminal activity related to these drugs coming from Mexico has led to a 48% rise in
24   violent crimes across Montana and an 88% rise in violent crime in its largest city,
25   Billings. Ex. M at ¶¶ 13-16. Increased drug activity and availability poses a health
26   danger to Montana’s citizens and impact the Montana State Crime Lab, which handles
27   overdose deaths. Ex. M at ¶¶ 17-18. Montana and its citizens also suffer the costs of
28   property crime related to this drug activity, and “also indirect and intangible costs for


                                                  19
     Case 2:21-cv-00186-SRB Document 13 Filed 03/08/21 Page 22 of 27




 1   communities such as reduction in property values, fear, pain and suffering, and reduction
 2   in quality of life.” Ex. M at ¶ 19. The traffic of drugs into Montana is facilitated by
 3   some of the aliens who illegally cross into the United States from Mexico, and “pausing
 4   their removal for any amount of time … will likely increase the infusion of drugs into
 5   Montana, increase drug-related violent and property crimes, and harm the State’s efforts
 6   to promote public safety and health.”        Ex. M at ¶ 20.      “Additionally, the federal
 7   government’s enforcement pause will encourage other aliens who transport and traffic
 8   illegal drugs to enter the country illegally and remain indefinitely, which will likely
 9   contribute to the increase in the drug-related public safety problems in Montana as
10   described above.” Ex. M at ¶ 20.
11          In addition to the effects of the illicit drug trade on Plaintiffs, the direct response
12   to illegal immigration itself impacts the budgets of Arizona’s local and state law
13   enforcement agencies. Pinal County, Arizona, for instance contains “a large section of
14   desert through which unauthorized aliens often attempt to travel,” and the Pinal County
15   Sheriff’s Office has “recorded a surge in the number of pursuits of suspected
16   unauthorized aliens … since the beginning of the year.” Ex. N at ¶¶ 3-4. These pursuits
17   are costly and consume a variety of resources including personnel, vehicle and aviation
18   costs, and administrative and special investigation costs. Ex. N at ¶ 5. Personnel costs
19   are among the easiest to track directly, and the Pinal County Sheriff’s Office expended
20   377 man-hours on these pursuits of unauthorized aliens in January and February 2021
21   alone, which “represents a roughly 71% increase in costs” compared to “the same time
22   period last year.”    Ex. N at ¶ 5-6.       Change in the federal government’s border
23   enforcement and immigration policies impacts the behavior of those who may decide to
24   illegally cross into the United States. Ex. N at 8. The pause or decrease in removals due
25   to the Removal Moratorium will “incentivize individuals to illegally cross the border
26   into Arizona,” and is thus likely to “increase the number of unauthorized crossings and
27   further exacerbate the current increase in law enforcement costs.” Ex. N at ¶ 8. These
28   costs are direct, irreparable harms.


                                                  20
     Case 2:21-cv-00186-SRB Document 13 Filed 03/08/21 Page 23 of 27




 1                 3.     Some Unremoved Aliens Would Use Emergency Medical
                          Services In Arizona Without Federal Reimbursement
 2
            Federal law requires that, as a condition of participating in Medicaid, Arizona
 3
     hospitals provide emergency services to individuals regardless of immigration status.
 4
     See 42 U.S.C. § 1395dd; 42 C.F.R. § 440.255. This means that Arizona spends money
 5
     to provide these services to unauthorized aliens and aliens subject to removal where they
 6
     require emergency care. Just one southern Arizona facility near the border, Yuma
 7
     Regional Medical Center (YRMC), recorded $546,050 in unreimbursed costs of
 8
     delivering care to aliens in ICE custody in a six-month period. Declaration of Robert J.
 9
     Trenschel, DO, MPH, FACHE at ¶ 7, attached as Exhibit O. This figure covers 1,293
10
     adults in ICE custody but does not include care provided to children, to undocumented
11
     migrants not in ICE custody, or the “substantial care expenses for the multiple mothers
12
     who delivered babies at YRMC while under ICE custody.” Ex. O at ¶ 5, 8. So the
13
     actual figure for provision of medical services to all unauthorized aliens is likely higher.
14
     However, the focus on adults in ICE custody is particularly relevant to this case.
15
            First, the fact that the individual was in ICE custody helps to confirm that
16
     YRMC’s statistics cover unauthorized aliens rather than leaving the hospital to estimate
17
     which patients were documented and which were not.             Second, the ICE custodial
18
     population represents unauthorized aliens who are already in the United States and who
19
     may be released into the community should the Removal Moratorium go into effect and
20
     efforts at their removal be paused or discontinued. The YRMC data establishes that
21
     these individuals have a need for medical services, and that these services pose a
22
     significant cost. There is no reason to believe that their need for medical help would
23
     suddenly disappear if they were released into the community; they would just have to
24
     reach the hospital on their own or through the additional provision of local EMS
25
     resources rather than being escorted by ICE.
26
            The data also demonstrates that even if ICE maintained custody of all these
27
     individuals and merely prolonged their detention while pausing removals, Arizona
28
     would still suffer the unavoidable costs of providing medical services to them. When


                                                  21
     Case 2:21-cv-00186-SRB Document 13 Filed 03/08/21 Page 24 of 27




 1   these individuals are removed per DHS’s longstanding policy, they may receive medical
 2   care in the country to which they are removed. But by pausing those removals, DHS is
 3   keeping individuals who would otherwise be removed in this country, instead, where
 4   local medical facilities such as YRMC must provide care at unreimbursed costs that for
 5   YRMC alone exceed a rate of $1,000,000 per year. By pausing the removal of aliens
 6   subject to removal, the Removal Moratorium directly increases Arizona’s costs of
 7   providing medical care to these individuals during their extended stay in the U.S.
 8
                   4.     Courts Have Previously Found Similar Evidence Sufficient to
 9                        Show Irreparable Injury

10          In Texas v. United States, in issuing an injunction, the court found substantially
11   similar evidence of unreimbursed state expenditures stemming from DHS’s refusal to
12   remove aliens with final orders of removal “demonstrate[s] a substantial threat of
13   irreparable injury” to the State. 2021 WL 723856 at * 48, Ex. K at 39.
14          Courts in this circuit have also found the irreparable injury requirement to be
15   satisfied in APA challenges to federal agency rulemaking where the state faces potential
16   economic harm, even where that harm involves the reactions of third parties. E.g.,
17   Washington v. DeVos, 466 F.Supp.3d 1151, 1169-70 (E.D. Wash. 2020) (State’s
18   anticipated loss of tuition due to anticipated student disenrollment where federal grants
19   became unavailable was “particularly persuasive” evidence of irreparable harm). And
20   such reasoning has been upheld by the Ninth Circuit in APA challenges multiple times.
21   E.g., California v. Azar, 911 F.3d at 581 (“it is reasonably probable that the states will
22   suffer economic harm from the [interim final rules] … such harm is irreparable because
23   the states will not be able to recover monetary damages connected to the IFRs.”) and E.
24   Bay Sanctuary Covenant, 950 F.3d at 1280 (“But where parties cannot typically recover
25   monetary damages flowing from their injury—as is often the case in APA cases—
26   economic harm can be considered irreparable.”). Thus Plaintiffs’ evidence of economic
27   loss due to the Removal Moratorium here establishes irreparable harm sufficient to
28   justify the requested preliminary injunction.



                                                 22
     Case 2:21-cv-00186-SRB Document 13 Filed 03/08/21 Page 25 of 27




 1          Moreover, Defendants’ unlawful denial of an opportunity to provide comments
 2   before the Removal Moratorium issued caused irreparable harm. Northern Mariana
 3   Islands v. United States, 686 F.Supp.2d 7, 17-19 (D.D.C. 2009). Such harm occurs
 4   when a party is “depriv[ed] of a procedural protection to which [they] are entitled” under
 5   the APA, including, in that case, the opportunity to shape the rules through notice and
 6   comment. Id. (citing Sugar Cane Growers Cooperative of Florida v. Veneman, 289 F.3d
 7   89, 94-95 (D.C. Cir. 2002)). That harm is particularly acute as “[o]nce the program
 8   structured by the Rule has begun operation … DHS is far less likely to be receptive to
 9   comments.” Id. And the Ninth Circuit has recognize that
10   III.   A Preliminary Injunction Would Not Harm Defendants or the Public
11          The third and fourth Winter factors, the balance of the equities and public interest
12   factors, also weigh in favor of Plaintiffs, and are properly considered together here.
13   “When the Government is a party … the balance of the equities and public interest
14   factors merge.” Doe #1 v. Trump, 984 F.3d 848, 861-62 (9th Cir. 2020) (cleaned up).
15          The “purpose of a preliminary injunction is merely to preserve the relative
16   positions of the parties until a trial on the merits can be held.”       Univ. of Tex. v.
17   Camenisch, 451 U.S. 390, 395 (1981); Doe #1 v. Trump, 957 F.3d 1050, 1068 (9th Cir.
18   2020). Here, as “often happens … this purpose is furthered by the status quo,” which in
19   this case is the normal operation of immigration enforcement activities prior to the
20   Removal Moratorium’s 100-day “pause” on removals. Doe #1, 957 F.3d at 1068. In
21   Doe #1, plaintiffs challenged a presidential proclamation affecting immigration policy
22   and obtained a preliminary injunction. In reviewing the federal government’s request
23   for a stay of the injunction, the Ninth Circuit held that “it was the Proclamation that
24   altered the status quo,” rejecting the federal government’s argument that the status quo is
25   the “Proclamation as implemented.”       Id.     The same analysis controls here as the
26   Removal Moratorium represents an anomaly in the normal course of DHS business both
27   before its publication and after its implementation was enjoined by the Southern District
28   of Texas within days of its initial effective date. Texas, 2021 WL 247877, at *8.


                                                 23
     Case 2:21-cv-00186-SRB Document 13 Filed 03/08/21 Page 26 of 27




 1          And maintaining this law-enforcement-as-usual status quo through a preliminary
 2   injunction poses no harm to DHS.            They have no legitimate interest in the
 3   implementation of an unlawful memorandum. See N.Y. Progress & Prot. PAC v. Walsh,
 4   733 F.3d 483, 488 (2d Cir. 2013) (recognizing that government officials “do[] not have
 5   an interest in the enforcement of an unconstitutional law”). And even if Defendants had
 6   a legitimate interest in the Removal Moratorium, they face no substantial prejudice from
 7   its delayed implementation. See, e.g., Doe #1, 957 F.3d at 1068-69 (“lack of irreparable
 8   harm to the United States” due to delay in immigration policy implementation by “a
 9   preliminary injunction”).    It is immaterial to this analysis that the policy change
10   represented by the Removal Moratorium happens to be a “pause” in DHS carrying out
11   its statutory duties rather than a policy change to taking some other unlawful action: It is
12   the change itself that disrupts the status quo. “[I]t sometimes happens that the status quo
13   is a condition not of rest, but of action, and the condition of rest is exactly what will
14   inflict the irreparable injury upon complainant.” Golden Gate Restaurant Ass’n v. City
15   & Cty. of San Francisco, 512 F.3d 1112, 1116 (quoting Friends for All Children, Inc. v.
16   Lockheed Aircraft Corp., 746 F.2d 816, 830 n. 21 (D.C. Cir. 1984)). The Removal
17   Moratorium’s policy of dereliction of DHS’s duty to act on final removal orders within
18   the statutory timeframe is the brand of harmful inaction recognized in Golden Gate.
19          DHS has already acknowledged that any costs from delaying new policies is
20   outweighed by the benefits of consultation and more reasoned decision making. See Ex.
21   C § II; Ex. H § II. In contrast, as demonstrated—and expressly recognized by DHS—
22   Plaintiffs will face irreparable harm should the Removal Moratorium be implemented
23   during the pendency of this litigation. Where Plaintiffs face irreparable harm without an
24   injunction while DHS faces none if the status quo is maintained, the public interest and
25   balance of equities favor granting the Motion. E.g., Doe #1, 957 F.3d at 1069.
26                                        CONCLUSION
27          Plaintiffs respectfully request that the Court issue a preliminary injunction
28   preventing Defendants from implementing the Removal Moratorium.



                                                  24
     Case 2:21-cv-00186-SRB Document 13 Filed 03/08/21 Page 27 of 27




 1        RESPECTFULLY SUBMITTED this 8th day of March, 2021.
 2
 3                                     MARK BRNOVICH
                                       ARIZONA ATTORNEY GENERAL
 4
 5                                     By /s/ Anthony R. Napolitano__________
                                          Joseph A. Kanefield (No. 15838)
 6                                        Brunn W. Roysden III (No. 28698)
 7                                        Drew C. Ensign (No. 25463)
                                          Anthony R. Napolitano (No. 34586)
 8                                        Robert J. Makar (No. 33579)
 9                                          Assistant Attorneys General
                                       Attorneys for Plaintiffs Arizona and Arizona
10                                     Attorney General Mark Brnovich
11
                                       AUSTIN KNUDSEN
12                                     MONTANA ATTORNEY GENERAL
13
                                       /s/ David M.S. Dewhirst (with permission)
14                                     David M.S. Dewhirst*
                                         Solicitor General
15                                     *Pro hac vice application forthcoming

16                                     Attorneys for Plaintiff State of Montana
17
18
19
20
21
22
23
24
25
26
27
28



                                         25
